Citation Nr: 0607956	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for service 
connection for bilateral hearing loss disability and 
tinnitus.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss disability for VA 
purposes was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  Left ear hearing loss disability for VA purposes pre-
existed service, and has not been shown by competent evidence 
to have been chronically aggravated by active service.


CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  A pre-existing left ear hearing loss disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) and Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a November 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on the hearing loss issue.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss disability, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's November 2003 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send any 
information or evidence to the AOJ.  Additonally, the RO, in 
an August 2005 letter of certification of appeal requested 
that the veteran send any additional evidence he had to the 
Board.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records, as well as a VA examination report.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal, which was held in March 2005.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active service, or for aggravation of a preexisting injury 
or disease in active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a)(2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.

Legal Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Right Ear

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The record 
establishes that current right hearing loss disability for 
"VA purposes" has been demonstrated subsequent to service.  
In this regard, on VA audiological examination in December 
2003, the reported pure tone thresholds, in decibels were as 
follows:  10 decibels at 500 Hertz, 35 decibels at 1,000 
Hertz, and 60 decibels at 2,000, 3000, and 4000 Hertz.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The examiner diagnosed the veteran 
with right ear hearing within normal limits through the 1000 
Hertz frequency, with a mild to moderately-severe 
sensorineural hearing loss in the 1500 Hertz -8000 Hertz 
frequencies.

The Board notes that right ear impaired hearing, as defined 
above by Hensley, 
was demonstrated on examination for entrance into service, in 
April 1968, and on examination for separation from service in 
May 1970.  In particular, audiometric examination findings at 
those times revealed the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
April 
1968
5
5
5

30
May 1970
0
0
15
30
25

Right ear hearing loss disability for "VA purposes" was 
initially clinically demonstrated in 2003, many years after 
the veteran's separation from service.  Pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss disability for VA purposes is 
related to service.  Also, under 38 U.S.C.A. § 1154 (a) (West 
2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran has alleged his current hearing loss disability 
was incurred in service as a result of exposure to a noise 
while delivering bombs to running aircraft in Vietnam.  The 
record establishes that the veteran's military occupational 
specialty was that of a motor vehicle driver and that he 
participated in combat while in Vietnam.  As such, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  

However, the Board observes that the record does not 
establish that the veteran's right ear hearing loss 
disability is etiologically related to, or was aggravated by, 
his acoustic trauma in service.  As noted above, some right 
ear hearing loss was present on entrance to service.  In 
comparing the entrance and separation examination 
audiological reports, the Board observes that the veteran's 
hearing ability decreased by 10 decibels at the 2000 Hertz 
pure tone threshold, and improved at the 500, 1000, and 4000 
Hertz thresholds, by the time of his May 1970 separation 
examination.  Right ear hearing loss disability for VA 
purposes was initially demonstrated years after service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that in 
December 2003, a VA examiner, after a review of the veteran's 
claims file and an examination, opined that the veteran's 
hearing loss was not aggravated by, or etiologically related 
to, service, but rather, was most likely due to post service 
noise exposure from recreational firearms (which the veteran 
on examination interview reported included handguns, black 
powder rifle, deer rifles, and a 20 gauge shot gun that he 
fired more than 400 rounds per year) and other sources.  
Therefore, the Board finds that there has been no 
demonstration by competent clinical evidence of record that 
the veteran's right ear hearing loss underwent any clinically 
significant change during service.  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct, non-
presumptive basis.

The veteran is also not entitled to grant of service 
connection on a presumptive basis.  In order to establish 
service connection on a presumptive basis, the veteran's 
right ear sensorineural hearing loss must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
the first clinical documentation of right ear hearing loss 
disability for VA purposes was in December 2003, many years 
after service.  As such, the Board finds that presumptive 
service connection is not warranted under the provisions of 
38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. 
§§ 3.307 and 3.309 (2005).

In conclusion, although the veteran asserts that his current 
right ear hearing loss is related to service, he, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record, including the December 2003 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that current right ear hearing 
loss disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss disability.

2.  Left Ear

The veteran also asserts that service connection is warranted 
for left ear hearing loss disability that was incurred as a 
result of being exposed to artillery noise while in Vietnam.  
The record establishes that the veteran has current left ear 
hearing loss disability for "VA purposes".  In this regard, 
on VA audiological examination in December 2003, the reported 
pure tone thresholds, in decibels were as follows:  15 
decibels at 500 Hertz, 20 decibels at 1,000 Hertz, and 65 
decibels at 2,000 Hertz, 95 decibels at 3000 Hertz, and 105 
decibels at 4000 Hertz.  Speech audiometry revealed speech 
recognition ability of 66 percent in the left ear.

However, the Board finds that left ear hearing loss 
disability for "VA purposes" was demonstrated on 
examination for entrance to service.  In this regard, the 
Board observes that the veteran's April 1968 induction 
examination report indicates that on audiometric evaluation, 
the veteran had an auditory threshold of 45 decibels at the 
4000 Hertz frequency.  The Board notes that such auditory 
threshold is considered hearing loss disability for "VA 
purposes".  38 C.F.R. § 3.385 (2005).

Thus, the question becomes whether or not the veteran's left 
ear hearing loss disability was aggravated by service, and 
whether any such aggravation was due to service or the 
natural progression of the condition.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b)(2004).  The Board, after a 
review of the evidence, concludes that the evidence of record 
does not demonstrate that the veteran's left ear hearing loss 
disability was chronically aggravated during service.  In 
this regard, the veteran's May1970 separation examination 
report reflects that on audiometric examination, the reported 
pure tone thresholds, in decibels were as follows:  10 
decibels at 500 Hertz, 5 decibels at 1,000 and 2,000 Hertz, 
and 20 decibels at 3000 and 4000 Hertz.

Significantly, on VA examination in December 2003, a VA 
examiner, after a review of the veteran's claims file and an 
audiometric evaluation, reported that the audiological 
findings found on the veteran's separation examination showed 
better hearing sensitivity at 4000 Hertz than those reported 
on his enlistment examination.  Specifically, the examiner 
stated that the record indicates the mild high frequency 
hearing loss that existed prior to service was "ameliorated 
while in service" and that there was "no evidence of the 
pre-existing loss."

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's left ear hearing 
loss was not aggravated in service.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to in-service 
noise exposure, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the December 2003 medical 
opinion, is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current left ear hearing loss 
disability is related to active military service.  The Board 
has considered the doctrine of resolving all doubt in the 
veteran's favor, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The veteran also asserts that service connection is warranted 
for tinnitus.  As stated above, the Board concedes that he 
was exposed to noise trauma in service.  On the December 2003 
VA examination, the examiner indicated that the veteran 
denied experiencing tinnitus and that as a result tinnitus 
could not have resulted from acoustic trauma in service.  
However, the record reflects that in a May 2005 VA 
audiological record, the veteran complained of having 
developed tinnitus since his December 2003 VA examination.  
Therefore, the Board concludes that the veteran's claims file 
must be returned to the examining physician for a review of 
the claims file and a new clinical opinion as to the etiology 
of the veteran's tinnitus.  Such would be useful in 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
forwarded to Dr. Campbell, the examiner 
from the December 2003 audiological 
examination.  After reviewing the 
veteran's claims file, the examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's current 
tinnitus is etiologically related to 
service.  The rationale for all opinions 
expressed should be set forth.  

If additional examination of the veteran 
is deemed necessary, such examination 
should be scheduled by the RO.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in conjunction with the 
examination.  The examiner should 
specifically indicate whether or not the 
claims file was reviewed.



2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


